Exhibit 10.30

 

2005 Executive Bonus Structure

 

Criteria (100% of eligible bonus as follows)

 

  •   65% tied to targeted pre-tax profit levels set by the Compensation
Committee based on the Company’s prior year results and Plan for the current
year, with payment amounts of zero, 50%, 75% or 100% based on performance levels
against that Plan.

 

  •   35% tied to performance against individual MBOs with certain minimum
pretax target requirements set by the Compensation Committee.

 

Opportunity

 

  •   25-35% of annual base salary (depending upon executive)

 

Other

 

  •   Additional upside opportunity of 2% to 5% of annual base salary if pre-tax
profits reach levels established by the Compensation Committee in excess of the
Company’s Plan.